Citation Nr: 0730358	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability, to include on an extra-schedular 
basis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, to 
include entitlement on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Winston-Salem, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2004, the veteran and his wife provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Board's office in Washington, D.C.  The veteran also provided 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO in March 2003.  Transcripts of these hearings are 
of record.

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to May 31, 2005, the veteran's left 
shoulder disability was manifested by limitation of motion 
that most nearly approximated midway between the side and 
shoulder level.

2.  For the period beginning May 31, 2005, the veteran's left 
shoulder disability has been manifested by limitation of 
motion to 25 degrees from the side.

3.  The veteran's left shoulder disability is not manifested 
ankylosis of the scapulohumeral articulation, fibrous union 
of the humerus, nonunion of the humerus, or loss of the head 
of the humerus.

4.  The veteran's left shoulder disability is not unusual or 
exceptional and it is not sufficient to preclude the veteran 
from obtaining and maintaining any form of substantially 
gainful employment consistent with his education and 
industrial background.  


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability warrants a 20 
percent disability evaluation, for the period prior to May 
31, 2005, and a 30 percent disability evaluation, but not 
higher, thereafter.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.71a, Diagnostic Codes 
5200-5203 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability, to 
include entitlement on an extra-schedular basis, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in August 2004, subsequent to 
its initial adjudication of the claims.  He was also provided 
notice with respect to the effective-date element of his 
claims in a July 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the service medical records, post-service treatment 
records, and records from the Social Security Administration.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in May 2006.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection and a 20 percent 
disability rating for his left shoulder disability in a 
February 1964 rating decision, effective October 24, 1963.  
His current claim for an increased rating was received in 
February 2002.

The veteran was provided a VA examination in May 2002.  He 
reported having pain, weakness, stiffness, dislocations, 
locking, fatigue, and lack of endurance.  The pain was 
described as constant with flare-ups occurring with overhead 
use of his arm.  The veteran stated that he was unable to use 
his arm during flare ups and that his medication caused 
impairment that prohibited him from driving.  The veteran 
stated that his left shoulder disability was causing him more 
difficulty as his job as a plumber, as he was not able to use 
both hands.  The veteran was noted to be right-hand dominant.  

Upon physical examination, the left shoulder was noted to 
have a mildly diminished left deltoid size compared to the 
right.  No heat, redness, swelling, effusion, or drainage was 
noted.  Range of motion was diminished with flexion to 70 
degrees, abduction to 80 degrees, external rotation to 40 
degrees, and internal rotation to 60 degrees.  The examiner 
noted that range of motion was limited primarily due to pain 
and secondarily by stiffness.  The veteran also had 
associated weakness and lack of endurance.  No incoordination 
was noted.  An X-ray of the clavicle showed an absence of 
normal bone with borderline widening of the cortical 
clavicular distance.  The diagnosis was status post left 
acromioclavicular separation with loss of the distal end of 
the clavicle with surgical repair and decreased motion due to 
pain, weakness, and lack of endurance.  The examiner further 
stated that the veteran would have considerable difficulty in 
his current job setting as plumber as his work necessitated 
the use of two hands and overhead movement.

The record shows that the veteran applied for benefits from 
the Social Security Administration in March 2002.  At that 
time, he stated that he was not able to work due to 
cellulitis in both his legs and that he had not worked since 
June 2001.  With respect to his ability to work, the veteran 
did not reference his left shoulder disability.  The veteran 
was provided an examination in response to his claim in March 
2002 and left shoulder pain and decreased range of motion 
were noted. 

A second VA examination was provided to the veteran in April 
2003.  He stated that over the years he had had increasing 
problems with his left shoulder.  He reported having constant 
pain.  He reported not having worked during the past two 
years as a plumber due to pain and limitation of motion.  The 
veteran also stated that he was unable to put on the 
compression stockings used to treat his cellulitis due to 
difficulty with his left shoulder.  The appearance of the 
left shoulder was normal but some instability was noted.  
Range of motion testing showed that the veteran had flexion 
to 70 degrees with pain at 60 degrees, abduction to 70 
degrees with pain at 70 degrees, external rotation to 40 
degrees with pain at 35 degrees, and internal rotation to 50 
degrees with pain at 50 degrees.  Range of motion was also 
limited due to fatigability, weakness, and lack of endurance.  
X-rays indicated removal of  2-3 cm of the distal left 
clavicle.  

The diagnosis was residual left acromioclavicular separation 
with lost distal end of the left clavicle.  The examiner 
noted that the veteran had significantly diminished range of 
motion and pain that required the use of a significant amount 
of narcotics.  He had a ninth grade education and had worked 
as a plumber all his life.  The examiner concluded that the 
veteran's left shoulder disability prevented him from 
performing his job as a plumber and appeared to have 
significantly impaired him.

Outpatient treatment records from the VA Medical Center 
(VAMC) dated in July 1998 show that the veteran received 
treatment for his left shoulder disability and cellulitis in 
his lower extremities.  In October 2001 he complained of 
severe pain in his left shoulder and stated that it prevented 
him from working.  The veteran's physician recommended that 
he avoid all activities that could cause even minor trauma to 
his lower extremities or aggravate his left shoulder in 
January 2002, and one year later, the veteran reported that 
he was not working due to his shoulder disability and to 
prevent recurrent cellulitis in his lower extremities.  In 
March 2005 the veteran fell and fractured his left humerus; 
one month after sustaining the fracture he was unable to 
raise his arm above 20 degrees.  

The record also contains letters from two of the veteran's VA 
physicians.  The first two letters, dated in February and 
April 2003, state that the veteran's left shoulder disability 
had progressed to the point where he could not work as a 
plumber because of his increased pain and decreased 
functional capacity.  The most recent letter, dated in March 
2005, notes that the veteran's left shoulder disability made 
it impossible for him to work as a plumber or in other 
occupations.  

The veteran's most recent VA examination was conducted in May 
2005.  He indicated that he had been self-employed as a 
plumber, but over the past years his arm pain and limitation 
of motion became so severe that he had to close his plumbing 
business.  He stated that his disability had progressed to 
the point where his wife had to help him put on his shirt and 
he could not reach behind his head with his left arm.  The 
examiner noted that the veteran had a superimposed injury 
following a fall in March 2005.  X-rays showed that his 
fractured humerus had united and the veteran stated that he 
was back to his baseline level of discomfort and limited 
movement.  Range of motion measurements were 15 degrees of 
flexion, 15 degrees of abduction, 15 degrees of extension, 10 
degrees of external rotation, and 30 degrees of internal 
rotation with complaints of pain beginning at these points.  
Slight asymmetry of the left shoulder musculature was noted 
along with mild atrophy on the left.  A nontender scar was 
also observed.  His grip strength of the left hand was 
decreased by approximately 40 percent compared to the right.  
He had full range of motion of the hand, wrist, and elbow.  
The examiner noted that X-rays showed that approximately 1 
inch of the lateral clavicle had been cleanly resected with 
hypertrophic new bone formation or soft tissue calcification 
noted in the gap between the lateral clavicle and the 
acromion.  

The diagnosis was chronic left shoulder pain and limited 
range of motion secondary to left acromioclavicular sprain.  
With respect to the veteran's ability to work, the examiner 
found that the veteran's function was legitimately impaired 
by chronic pain and limitation of motion.  He stated that it 
was difficult for the veteran to effectively use his left 
hand away from his body in a reaching position and that it 
was impossible for him to do any overhead activity.  The 
examiner concluded that the veteran was totally impaired for 
any gainful employment in his trained profession as a 
plumber.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).  

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5203 for impairment of the clavicle or 
scapula.  Under Diagnostic Code 5203, malunion of the 
clavicle or scapula, or nonunion without loose movement, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  It provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 20 percent evaluation for the minor arm.  Limitation of 
motion to 25 degrees from the side warrants a 30 percent for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under the provisions of Diagnostic Code 5200 pertaining to 
scapulohumeral articulation ankylosis, a 20 percent 
evaluation is warranted for favorable ankylosis  of the minor 
upper extremity when abduction is possible to 60 degrees and 
the individual can reach his or her mouth and head.  A 30 
percent evaluation is provided for intermediate ankylosis 
between favorable and unfavorable of the minor upper 
extremity, and a 40 percent evaluation is provided for 
unfavorable ankylosis of the minor upper extremity when 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

With regard to the minor upper extremity, Diagnostic Code 
5202 provides that a 20 percent evaluation is warranted for 
malunion of the humerus with either moderate or marked 
deformity.  A 20 evaluation is also warranted for frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint with guarding of movement only at the shoulder level or 
with guarding of all arm movements.  A 40 percent evaluation 
is warranted for fibrous union of the humerus; and a 50 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  The highest rating for the minor upper 
extremity of 70 percent requires loss of the head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Period Prior to May 31, 2005

The veteran contends that his left shoulder disability has 
worsened and that he is now unable to work due his pain and 
limitation of motion.  The Board notes that the veteran's 
currently assigned disability evaluation of 20 percent is the 
maximum rating under Diagnostic Code 5203 for impairment of 
the clavicle or scapula.

The Board also finds that a higher rating is not warranted on 
the basis of limitation of motion.  In this regard, the Board 
notes that during the veteran's April 2003 VA examination 
flexion was measured to 60 degrees with pain and abduction 
was measured to 70 degrees with pain.  The examiner found 
that the veteran's range of motion was also limited due to 
fatigability, weakness, and lack of endurance.  In addition, 
the veteran was found to have significantly diminished range 
of motion and pain that required the use of a significant 
amount of narcotics.  The examiner concluded that the 
veteran's left shoulder disability had resulted in 
significant impairment.  Similarly, during the veteran's May 
2002 VA examination, flexion was measured to 70 degrees and 
abduction to 80 degrees, but the examiner noted that there 
was associated weakness and lack of endurance.  Thus, 
although the presence of significant limitation of motion is 
shown for this period, none of the evidence supports a 
finding that the limitation of motion more nearly 
approximates 25 degrees from the side than midway between the 
side and shoulder level.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating during this period but has 
found none.  In particular, the Board notes that while X-rays 
have consistently shown some loss of the distal end of the 
clavicle due to surgical repair, there is no medical evidence 
of a fibrous union of the humerus, nonunion of the humerus, 
or of loss of the head of the humerus.  In addition, the 
medical evidence shows that the scapulohumeral articulation 
is not ankylosed.

Period Beginning May 31, 2005

The Board finds that the medical evidence of record 
establishes that an increased rating of 30 percent is 
warranted for the veteran's left shoulder disability for the 
period beginning May 25, 2005, under Diagnostic Code 5201 as 
motion of the arm is limited to 25 degrees from the side.  In 
this regard, the Board notes that during the veteran's most 
recent VA examination on May 31, 2005, abduction was measured 
to 15 degrees with pain.  While the veteran had experienced a 
fracture of his humerus two months prior, the examiner noted 
that X-rays showed that the fracture had unified and the 
veteran stated that he had returned to his base level of 
disability with respect to pain and limitation of motion.  
Grip strength in the veteran's left hand was reduced by 40 
percent when compared to the right  In addition, the examiner 
concluded that it was difficult for the veteran to make any 
effective use of his left hand away from his body in a 
reaching position and impossible for him to do any overhead 
activity.  
 
The Board has considered whether there is any schedular basis 
for granting a rating in excess of 30 percent but has found 
none.  In particular, the Board notes that the medical 
evidence shows that the veteran does not have ankylosis of 
the scapulohumeral articulation so a higher rating is not 
warranted under Diagnostic Code 5200.  In addition, he does 
not have fibrous union of the humerus, nonunion of the 
humerus or loss of the head of the humerus.  Therefore, an 
increased rating is not warranted under Diagnostic Code 5202.


Extra-Schedular Rating, to include a Total Rating Based on 
Unemployability

The veteran contends that he is entitled to an increased 
disability rating, to include a total rating based on 
unemployability, under 38 C.F.R. § 3.321(b)(1).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Even if the 
veteran does not meet the threshold minimum percentage 
standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  See 38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

As a preliminary matter, the Board notes that the veteran 
does not meet the schedular criteria for a grant of a total 
disability rating due to individual unemployability as his 
one service-connected disability, his left shoulder, is not 
rated at 60 percent or more.   38 C.F.R. § 4.16(a).  As noted 
above, 38 C.F.R. § 4.16(b) provides that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled based on extra-schedular 
evaluation.  

The Board notes that in June 2003 the veteran's claim was 
referred to the Director of Compensation and Pension Service 
for extra-schedular consideration.  The Director determined 
that the veteran was unable to secure substantially gainful 
employment due to his nonservice-connected disabilities.  The 
Board finds that while the medical evidence of record shows 
that the veteran is unable to continue his work as a plumber 
due to his service-connected left shoulder disability, it 
does not establish that this disability prevents him from 
securing or maintaining any form gainful employment 
consistent with his education and occupational background.  
In this regard, the Board notes that the only medical 
evidence of record finding that the veteran is unable to work 
in any occupation due to his left shoulder is the March 2005 
letter from his VA physician.  The Board finds that this 
letter is not very probative as there is no evidence that the 
physician reviewed the veteran's claims folder or any other 
related documents which would have enabled him to form an 
opinion on an independent basis.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Moreover, the physician did not properly support 
his conclusion.

In addition, the record shows that the veteran has 
significant impairment resulting from his nonservice-
connected cellulitis of the lower extremities.  Treatment 
records from the VAMC show that the veteran's unemployment 
was attributed to both his cellulitis and left shoulder.  
Furthermore, the Board notes that when the veteran applied 
for SSA benefits in March 2002, he stated that his 
unemployment was solely due to his cellulitis of the lower 
extremities.  These statements are contrary to those provided 
at his hearings in March 2003 and May 2004 that his 
unemployment was due solely to his service-connected left 
shoulder disability.  

Although the veteran only has a 9th grade education and his 
work experience is limited to working as a plumber, he owned 
and operated his own business and he is right handed.  His 
service-connected left shoulder disability would not preclude 
him from working in positions that do not involve significant 
use of his left upper extremity.  For instance, the veteran 
is qualified to work as a salesman in a hardware store and 
service-connected left shoulder disability would not preclude 
such employment.  

Accordingly, the Board concludes that the veteran is not 
entitled to a total rating based on unemployability due to 
service-connected disability.  

The Board also finds that an increased rating is not 
warranted on an extra-schedular basis.  In this regard, the 
Board notes that the record does not show that the disability 
has necessitated frequent periods of hospitalization.  In 
addition, while the veteran is unable to continue in his 
trained profession as a plumber due to his left shoulder 
disability, the record reflects that the manifestations of 
his left shoulder disability are those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  

Finally, the Board notes that the veteran's representative 
has argued that the veteran should be awarded an increased 
rating for his left shoulder disability under 38 C.F.R. § 
4.18 as he is no longer able to perform employment that was 
provided on account of his disability.  The Board notes that 
the record reflects that the veteran was a self employed 
plumber for a number of years before he became too disabled 
to work.  The provisions cited by his representative are not 
applicable to the facts of this case.


ORDER

The Board, having determined that the veteran's left shoulder 
disability warrants a 20 percent rating for the period prior 
to May 25, 2005, and a 30 percent rating thereafter, the 
claim is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, to 
include entitlement on an extra-schedular basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


